DETAILED ACTION
This communication is responsive to the amendment after final filed on 05/23/2022.
Claims 1, 8, 15, 22, 24, and 26 are amended.
Claims 21, 23, and 25 are canceled.
Claims 1, 4-8, 11-15, 18-20, 22, 24, and 26 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer (TD) filed on 06/02/2022 has been reviewed and is approved.  The terminal disclaimer has been recorded.

Response to Arguments
Referring to Claim Rejections under 35 U.S.C. 101, the Applicant’s arguments to the amended limitations of claims 1, 8, and 15 filed on 05/23/2022 (see Remarks, pages 12-26) have been considered and are persuasive.  Thus, the rejections are withdrawn.
Referring to Double Patenting Rejections, the rejections have been withdrawn in view of the approved terminal disclaimer on 06/02/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record, Steven Fischman (Reg. No. 34,594), on 06/06/2022.
In the claims, …
Claim 8 has been amended as following:
8. (Currently Amended) An article of manufacture, comprising:
at least one non-transitory computer readable hardware medium having computer readable program code logic to generate answers to questions, the computer readable program code logic, when executing, performing the following:
receiving an input query at a computer processor system;
obtaining, at the computer processor system, a plurality of candidate answers from text data, wherein each of the candidate answers is found in associated data content;
passing, at the computer processor system, the candidate answers in sequence through a pre-filter module and a hypothesis filtering module, including
the pre-filter module using a scoring function to provide a pre-filter score for each of the candidate answers independent of the data content in which said each candidate answer is found, and
the hypothesis filtering module filtering the candidate answers based on the scores provided in the pre-filter module to direct a first group of the candidate answers to a post-filter module and to direct, in a parallel processing path, a second group of the candidate answers through a supporting passage retrieval process;
the post-filter module providing a post-filter score for each candidate answer of the first group of candidate answers independent of the data content in which said each candidate answer of the first group of candidate answers is found;
the supporting passage retrieval process retrieving supporting passages for the second group of the candidate answers;
providing, at the computer processor system, content dependent scores for the second group of the candidate answers based on the retrieved supporting passages for the second group of the candidate answers; and 
returning, at the computer processor system, one or more of the candidate answers to the input query based on the post-filter scores provided for the first group of the candidate answers and the content dependent scores provided for the second group of the candidate answers.

Reasons for Allowance
The claims have been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1, 4-8, 11-15, 18-20, 22, 24, and 26 (re-numbered as 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, and 15, the prior art made of record, singularly or in combination, does not teach a system, an article of manufacture, and a computer-implemented method for generating answers to questions include the combined limitations considered as a whole together: “the pre-filter module using a scoring function to provide a pre-filter score for each of the candidate answers independent of the data content in which said each candidate answer is found, and the hypothesis filtering module applying a defined score threshold to the pre-filter scores of the candidate answers for sending a first group of the candidate answers having pre-filter scores below the defined threshold to a post-filter module and sending, in a parallel processing path, a second group of the candidate answers having pre-filter scores above the defined threshold through a supporting passage retrieval process run by said at least one processor”, “the post-filter module providing a post-filter score for each candidate answer of the first group of candidate answers independent of the data content in which said each candidate answer of the first group of candidate answer is found” and “returning one or more of the candidate answers to the input query based on the post-filter scores provided for the first group of the candidate answers and the content dependent scores provided for the second group of the candidate answers, wherein the applied defined score threshold is established by said at least one processor to obtain an optimal tradeoff between a computational cost and a quality metric of a final answer returned to the input query.” These limitations are defined/disclosed in the Applicant’s Drawings (Fig. 5, elements 524, 40B, and 526) and Specification (pars. [0083-86]).
 The above indicated limitations combine together with the other limitations of the independent claim 1 (similar to claims 8, and 15) are novel and non-obvious over the prior art of record. The dependent claims 4-7, 11-14, 18-20, 22, 24, 26, being definite, enabled by the specification, and further limiting to the independent claims 1, 8, and 15 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169